DLD-180                                                         NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 11-1802
                                       ___________

                        IN RE: JOHNNIE DELANTRO YOUNG,
                                     Petitioner
                       ____________________________________

                      On a Petition for Writ of Mandamus from the
           United States District Court for the Eastern District of Pennsylvania
                       (Related to E.D. Pa. Civ. No. 10-cv-06112)
                      ____________________________________

                    Submitted Pursuant to Rule 21, Fed. R. App. P.
                                    May 5, 2011
                 Before: BARRY, FISHER and ROTH, Circuit Judges.

                              (Opinion filed: July 22, 2011)
                                       _________

                                        OPINION
                                        _________

PER CURIAM

       Johnnie Delantro Young has filed a petition for a writ of mandamus seeking to

compel the Clerk of the United States District Court for the Eastern District of

Pennsylvania to provide him with “the court docket statements and the court documents

[from his underlying habeas case] . . . without fee payment.” For the following reasons,

we will deny the petition.

       In November 2010, Young filed a petition pursuant to 28 U.S.C. § 2254,

challenging a 2008 controlled substance conviction in the Court of Common Pleas of
Lancaster County. The matter was referred to a Magistrate Judge, who directed the

District Attorney of Lancaster County to respond to the petition. Meanwhile, Young

requested that the District Court furnish him with “the court docket and documents.” A

Deputy Clerk informed Young that there was a 30-cent fee for the information he

requested, that the records could not be sent until the fee was received, and that the

documents could not be provided free of charge without a specific order from the judge.

Young now asks us to direct the District Court Clerk to provide him with copies of the

documents he seeks.1

       Issuance of a writ of mandamus is an appropriate remedy in extraordinary

circumstances only. See Sporck v. Peil, 759 F.2d 312, 314 (3d Cir. 1985). Its main

purpose is “to confine an inferior court to a lawful exercise of its prescribed jurisdiction

or to compel it to exercise its authority when it is its duty to do so.” Roche v. Evaporated

Milk Ass’n, 319 U.S. 21, 26 (1943). To justify the Court’s use of this remedy, a

petitioner must demonstrate that “there are no other adequate means of relief and the right

to the writ is clear and indisputable.” First Jersey Sec., Inc. v. Bergen, 605 F.2d 690, 700

(3d Cir. 1979). Young’s petition does not meet these requirements. Indeed, he can

obtain the requested documents by paying the requisite fee. See Electronic Public Access

Fee Schedule (reprinted with 28 U.S.C. § 1914 ). Nevertheless, as a courtesy in this



       1
        Other than the “docket statement,” which we believe refers to the District Court
docket report, Young has not identified the court documents that he wants.

                                              2
instance, the Clerk of this Court is hereby directed to provide to Young, without charge,

one (1) copy of the District Court docket report.

       For the foregoing reasons, Young’s petition for a writ of mandamus will be

denied.




                                             3